Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 1 of 18. PageID #: 707




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



DENNIS GLENDENNING,                            )         Case No.: 1:18 CV 2424
                                               )
       Plaintiff                               )         JUDGE SOLOMON OLIVER, JR.
                                               )
       v.                                      )
                                               )
CLEVELAND ANIMAL PROTECTIVE                    )
LEAGUE, et al.,                                )
                                               )
       Defendants                              )         ORDER



       Currently pending before the court in the above-captioned case are Defendants Patrick

DiChiro (“DiChiro”), Dan Kappus (“Kappus”), and City of Seven Hills’s (“Seven Hills”)

(collectively, “Seven Hills Defendants”) Motion to Dismiss (ECF No. 58); Defendant J. Jeffrey

Holland’s (“Holland”) Motion to Dismiss (ECF No. 60); and Defendants Cleveland Animal

Protective League (“APL”) and Joseph Dell’Anno’s (“Dell’Anno”) (collectively, “APL Defendants”)

Motion to Dismiss (ECF No. 61). For the following reasons, the court grants Holland’s Motion and

grants in part and denies in part the Seven Hills and APL Motions. The court hereby dismisses all

claims against Holland, DiChiro, Seven Hills, and the APL. The court also dismisses all claims

against Kappus and Dell’Anno, except Counts I, III, and XIV to the limited extent they relate to the

alleged destruction and theft of Plaintiff’s property.

                                        I. BACKGROUND

       On October 2, 2018, APL officer Dell’Anno, Seven Hills police officer Kappus, and various

other representatives from the APL and Seven Hills entered Plaintiff’s property to execute a search
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 2 of 18. PageID #: 708




warrant based on “good cause to believe” multiple animal cruelty statutes were being violated on the

premises. (Warrant at PageID #39, ECF No. 1-4.) During the search, the APL agents seized 135

living cats and 22 deceased cats. (Am. Compl. ¶ 19, ECF No. 25.) The agents found most of the

deceased cats in Plaintiff’s garage, awaiting burial, but six deceased kittens were in a freezer,

awaiting cremation. (Id. ¶¶ 23, 26.)

       On October 11, 2018, the Parma Municipal Court held a hearing (Case No. 18MIS013), as

required by Ohio law, to determine whether the APL agents had probable cause to impound

Plaintiff’s cats. Ohio Rev. Code § 959.132(E)(1). Plaintiff attended the hearing and asked for a

public defender because he claimed he could not afford a lawyer. (Am. Compl. ¶ 45; see also Hr’g

Tr. at PageID #377, ECF No. 26-2.) However, the judge denied Plaintiff’s request, explaining that

he was not entitled to a public defender “because technically [there was] no criminal charge” filed

against him yet. (Hr’g Tr. at PageID #377, ECF No. 26-1.) Pursuant to Ohio Rev. Code § 2931.18,

the APL appointed Holland to appear at the hearing and prosecute the potential animal cruelty

violations. (Id. at PageID #375.) After hearing testimony from Plaintiff and Dell’Anno about the

squalid conditions at Plaintiff’s residence, the court found that the APL agents had probable cause

to impound Plaintiff’s cats. (Id. at PageID #421; Judgment Entry, ECF No. 3-2.) Based on the

number of cats recovered and its finding that $450 per month per cat was “reasonably needed for the

care of the animal(s),” the court ordered Plaintiff to pay the APL $58,950 by October 19, 2018.

(Judgment Entry, ECF No. 3-2.) Plaintiff later received a notice confirming the result of the hearing,

which listed Holland as “Counsel” and DiChiro as “Prosecutor.” (Am. Compl. ¶ 64, ECF No. 25.)

       Eight days later, on October 19, 2018, Plaintiff filed a Motion for Temporary Restraining

Order (“TRO”) (ECF No. 3) in this court. On October 23, 2018, the court held a telephonic

conference on the record with counsel for the parties. (Order at PageID #101, ECF No. 6.) During


                                                 -2-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 3 of 18. PageID #: 709




the conference, the parties discussed a range of constitutional and factual issues. (Id. at

PageID #102.) After weighing the parties’ arguments, the court denied Plaintiff’s TRO on October

26, 2018, and set a preliminary injunction hearing for November 7, 2018. (Order, ECF No. 6.)

        Meanwhile, in state court, Plaintiff appealed the Parma Municipal Court’s probable cause

determination on November 7, 2018, (Notice of Appeal, ECF No. 24-1), and Seven Hills brought

criminal animal cruelty charges against Plaintiff on October 30, 2018 (Case No. 18CRBO4963),

(Ex. A, ECF No. 58-1). In light of the criminal charges and Plaintiff’s pending appeal, this court

stayed the preliminary injunction hearing. (Order, ECF No. 22.) Plaintiff subsequently filed an

Amended Complaint (ECF No. 25) on January 19, 2019, after which Defendants renewed their

requests to stay the federal proceedings. (ECF Nos. 29, 30.)

        The Ohio Court of Appeals for the Eighth District dismissed Plaintiff’s appeal on February

6, 2018. The court explained that the probable cause determination “[was] not a final appealable

order” because, although it was “an ancillary to underlying criminal action[,] . . . the court’s

judgment as to the removal of the animals did not determine the action or prevent a judgment in

[Plaintiff’s] favor” if he ultimately won acquittal. (Journal Entry, ECF No. 33-2 (citing State v. Beck,

No. 2014-R-0050, 2015 WL 1289392 (Ohio Ct. App. Mar. 23, 2015)).) The Eighth District also

emphasized that a provisional remedy was unnecessary because, if Plaintiff ultimately prevailed,

Ohio law would offer adequate remedies at the conclusion of an appeal following a final judgment,

either through the return of Plaintiff’s animals or payment of their “fair market value.” (Id.)

        On April 29, 2019, Plaintiff resolved his criminal charges by pleading no contest to three

second-degree animal cruelty misdemeanors. (See Ex. A, ECF No. 58-1.) Despite his conviction,

Plaintiff filed a renewed appeal on May 15, 2019, again challenging the initial probable cause

determination. (See Order, ECF No. 45); see also Notice of Appeal, City of Seven Hills v.


                                                  -3-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 4 of 18. PageID #: 710




Glendenning (Ohio Ct. App. May 29, 2019) (No. CA-19-108582). This court held a status

conference with counsel for the parties on May 29, 2019, at which all parties agreed the federal

proceedings should be stayed, pursuant to Younger v. Harris, 401 U.S. 37 (1971), pending resolution

of Plaintiff’s ongoing state court appeal. (Order, ECF No. 45.) The court ordered Plaintiff to notify

the court when the appeal concluded. (Id. at PageID #567.)

       The Ohio Court of Appeals for the Eighth District dismissed Plaintiff’s second appeal as

untimely on May 29, 2019—coincidentally, the same day of this court’s status conference. (Journal

Entry, ECF No. 58-2.) The Eighth District held that, because the Parma Municipal Court entered its

probable cause judgment on October 18, 2018, Plaintiff “should have filed the appeal no later than

November 19, 2018.” (Id.) Although this ruling contradicted the prior decision that the probable

cause finding was not a final appealable order, Plaintiff did not raise this issue in state court or

otherwise pursue his appeal further. Moreover, Plaintiff never appealed his criminal conviction in

Case No. 18 CRB 4963—both of his appeals challenged the Parma Municipal Court’s probable

cause determination in Case No. 18MIS013. Pursuant to Ohio law, Plaintiff had 30 days from the

final journal entry to appeal his criminal conviction, and that period has long since expired.

       This court did not receive notice of the May 29, 2019, dismissal until November 13, 2019,

when Defendants moved the court to lift the stay and order Plaintiff to show cause why his Amended

Complaint should not be dismissed. (ECF Nos. 47, 48, 49.) On March 20, 2020, this court lifted the

stay and ordered Defendants to file fully briefed Motions to Dismiss by March 30, 2020. (Order,

ECF No. 55.) Defendants filed three separate Motions to Dismiss (ECF Nos. 58, 60, 61), which offer

various overlapping arguments asserting lack of subject-matter jurisdiction under Federal Rule of

Civil Procedure 12(b)(1) and failure to state a claim under Rule 12(b)(6). These Motions are now

fully briefed and ripe for review.


                                                 -4-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 5 of 18. PageID #: 711




                                     II. LEGAL STANDARD

A.      Federal Rule of Civil Procedure 12(b)(1)

        A defendant can challenge the court’s subject-matter jurisdiction with a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(1). Such motions can raise either a facial or a

factual attack. Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir. 2014) (citing United States v.

Ritchie, 15 F.3d 592, 598 (6th Cir. 1994)). Facial attacks challenge the sufficiency of the pleading

itself, whereas factual attacks challenge the factual predicate for subject-matter jurisdiction. Ritchie,

15 F.3d at 598. When adjudicating a facial attack, the court must accept all material allegations in

the complaint as true and construe them in the light most favorable to the nonmoving party. Id. By

contrast, with a factual attack, the plaintiff’s allegations are not entitled to a presumption of

truthfulness, and the court exercises “broad discretion with respect to what evidence to consider in

deciding whether subject matter jurisdiction exists, including evidence outside of the pleadings.”

Cartwright, 751 F.3d at 759. Against either type of attack, the plaintiff must establish subject-matter

jurisdiction to survive the motion to dismiss. Id. at 760. Lack of subject-matter jurisdiction is a

non-waivable, fatal defect. Von Dunser v. Aronoff, 915 F.2d 1071, 1074 (6th Cir. 1990).

B.      Federal Rule of Civil Procedure 12(b)(6)

        Rule 12(b)(6) provides that a court can dismiss a complaint if it fails to state a claim upon

which relief can be granted. A Rule 12(b)(6) motion is “a test of the plaintiff’s cause of action as

stated in the complaint, not a challenge to the plaintiff’s factual allegations.” Golden v. City of

Columbus, 404 F.3d 950, 958–59 (6th Cir. 2005). Dismissal is proper if the complaint lacks an

allegation regarding a required element necessary to obtain relief. Craighead v. E.F. Hutton & Co.,

Inc, 899 F.2d 485, 489–90 (6th Cir. 1990). When determining whether the plaintiff has stated a claim

upon which relief can be granted, the court must construe the complaint in the light most favorable


                                                  -5-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 6 of 18. PageID #: 712




to the plaintiff, accept all factual allegations as true, and determine whether the complaint contains

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). The plaintiff’s obligation to provide the grounds for relief “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Id. at 555; see also Papasan v. Allain, 478 U.S. 265, 286 (1986) (holding that, on a motion to

dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual allegation”).

        Although a complaint need not contain detailed factual allegations, the “factual allegations

must be enough to raise a right to relief above the speculative level . . . on the assumption that all

allegations in the complaint are true.” Twombly, 550 U.S. at 570. In Ashcroft v. Iqbal, the Supreme

Court further clarified the “plausibility” requirement, stating that “[a] claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a probability requirement,” it does require the plaintiff to show

“more than a sheer possibility that a defendant acted unlawfully.” Id.

                                   III. LAW AND ANALYSIS

        The three groups of Defendants—Holland, the Seven Hills Defendants, and the APL

Defendants—filed separate Motions to Dismiss asserting varying arguments under Rules 12(b)(1)

and 12(b)(6). Complicating matters further, Plaintiff directs most of his claims against the

“Defendants” collectively rather than specifying which specific claims target which specific

Defendants—even though certain claims clearly are not relevant or viable against certain Defendants.

The Amended Complaint asserts the following fourteen Counts:

        I.      Injunctive relief against all Defendants requiring the return of Plaintiff’s cats, the
                return of allegedly stolen property, payment for the value of property destroyed
                during the search, and barring enforcement of § 959.132 as unconstitutional.


                                                  -6-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 7 of 18. PageID #: 713




       II.     Declaratory relief against all Defendants declaring that Plaintiff is the owner of the
               cats and that Defendants violated his constitutional rights when they seized the cats.

       III.    42 U.S.C. § 1983 claim against all Defendants for Fourth Amendment violations
               relating to the allegedly unlawful seizure of cats and alleged theft and destruction of
               property that occurred during the search.

       IV.     42 U.S.C. § 1983 claim against all Defendants asserting that § 959.132 is facially
               overbroad, in violation of the Fourteenth Amendment.

       V.      42 U.S.C. § 1983 claim against all Defendants asserting that § 959.132 is
               unconstitutional as-applied to Defendant, in violation of the Fourteenth Amendment.

       VI.     42 U.S.C. § 1983 claim against all Defendants asserting that they applied § 959.132
               to unconstitutionally deprive Plaintiff of property, in violation of the Fourteenth
               Amendment.

       VII.    42 U.S.C. § 1983 claim against all Defendants asserting that they denied Plaintiff’s
               right to counsel at the probable cause hearing, in violation of the Sixth Amendment.

       VIII.   42 U.S.C. § 1983 claim against all Defendants asserting that they denied Plaintiff’s
               right to communicate with counsel and access courts at the probable cause hearing,
               in violation of the First Amendment.

       IX.     42 U.S.C. § 1983 claim against all Defendants asserting that they gave insufficient
               notice and denied Plaintiff’s right to counsel at the probable cause hearing, in
               violation of the Fourteenth Amendment.

       X.      42 U.S.C. § 1983 claim against all Defendants asserting that the bond set at the
               probable cause hearing was excessive, in violation of the Fourteenth Amendment.

       XI.     42 U.S.C. § 1983 claim against the Seven Hills and APL Defendants asserting that
               they refused to accept a formal complaint from Plaintiff or create a police report, in
               violation of the First Amendment.

       XII.    Ohio constitutional claim for deprivation of property against all Defendants relating
               to the alleged unlawful seizure of a dog named Zeus.

       XIII.   Monell claim against the Seven Hills and APL Defendants for failure to train and
               supervise their animal control agents relative to the seizure of Plaintiff’s cats.

       XIV. Claim for attorneys’ fees pursuant to 42 U.S.C. § 1988.

       Defendants respond to Plaintiff’s grab-bag of rambling, repetitive claims in different ways.

The Seven Hills Motion, for example, analyzes Plaintiff’s Amended Complaint count-by-count,

                                                 -7-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 8 of 18. PageID #: 714




directing specific arguments against each claim. By contrast, the APL Motion and Holland Motion

take a more generalized approach, asserting blanket arguments against the Amended Complaint as

a whole. Due to the nature of the parties’ briefing, the court attempts to group Plaintiff’s Counts and

Defendants’ arguments as logically as possible by subject matter and then address each group in turn.

A.       Immunity

         As an initial matter, the court notes that Holland and DiChiro are entitled to absolute

prosecutorial immunity. Prosecutors are immune from liability for damages in § 1983 suits for

actions taken within the scope of their prosecutorial duties. See Imbler v. Pachtman, 424 U.S. 409,

420 (1976). The Supreme Court and Sixth Circuit have held that immunity extends to prosecutorial

actions associated with probable cause hearings because those proceedings are intimately associated

with the judicial phase of the criminal process. Burns v. Reed, 500 U.S. 478, 487–92 (1991) (holding

that prosecutor’s participation in probable cause hearing was protected by absolute immunity);

Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir. 2003) (“[A]bsolute immunity is appropriate for

claims based on the prosecutor’s appearance at a probable cause hearing and before a grand jury.”).

Looking to the Amended Complaint, Plaintiff acknowledges that Holland is an attorney “hired by

the Cleveland APL,” and DiChiro “is a prosecutor for Defendant City of Seven Hills.” (Am. Compl.

¶¶ 9–10, ECF No. 25.) And although Plaintiff asserts that he is suing Holland and DiChiro “in both

an individual and official capacity,” the Amended Complaint is devoid of allegations that go beyond

their roles as duly appointed prosecutors.1 (Id.) Because the record and Plaintiff’s allegations



     1
              Plaintiff’s claims against the prosecutors amount to nothing more than a fishing
              expedition. Indeed, in his Response to the Seven Hills Motion, Plaintiff
              acknowledges that his claims against DiChiro are not rooted in personal knowledge
              or reasonable belief but instead on Plaintiff’s “presum[ption] that [DiChiro] was
              involved in some form or manner,” which Plaintiff hopes to substantiate through the
              discovery process. (Pl.’s Resp. to Seven Hills at PageID #680, ECF No. 65.)

                                                 -8-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 9 of 18. PageID #: 715




establish that any actions Holland and DiChiro took in this case related to their roles as officials

prosecuting Plaintiff for animal cruelty in Parma Municipal Court, they are entitled to absolute

immunity from Plaintiff’s § 1983 damages claims.

B.      Probable Cause Determination and Seizure of Cats

        The main thrust of Plaintiff’s Amended Complaint challenges the Parma Municipal Court’s

probable cause determination and the APL’s alleged unlawful seizure and impoundment of

Plaintiff’s cats. These issues predominate throughout Counts I, II, III, IV, V, VI, and X. Defendants’

Motions offer several bases for dismissal of these Counts, including the Rooker-Feldman doctrine,

Heck v. Humphrey, 512 U.S. 477 (1994), and principles of claim and issue preclusion. The court

addresses each in turn.

        1. Rooker-Feldman Doctrine

        First, to the extent Plaintiff challenges the validity of the state court judgment, this court lacks

subject-matter jurisdiction under the Rooker-Feldman doctrine. This doctrine precludes lower federal

courts from hearing actions that in substance seek appellate review of state court judgments, even

if the plaintiff claims that the state court judgment violates federal rights, “because 28 U.S.C. § 1257

vests sole jurisdiction to review such claims in the Supreme Court.” VanderKodde v. Mary Jane M.

Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020) (quoting Berry v. Schmitt, 688 F.3d 290, 298 (6th

Cir. 2012)). In other words, to challenge a state court decision, litigants must proceed through the

state appellate system and then to the Supreme Court of the United States. See United States v.

Owens, 54 F.3d 271, 274 (6th Cir. 1995). However, Rooker-Feldman is a limited doctrine that

“applies only to the ‘narrow’ set of ‘cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.’” VanderKodde, 951 F.3d at 402


                                                    -9-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 10 of 18. PageID #: 716




(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). To determine

whether the doctrine applies, courts must identify the “source of the injury the plaintiff alleges in the

federal complaint.” McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006). If the source of

the injury is the state-court judgment itself, Rooker-Feldman applies. See id. But if the injury flows

from a different source, then the plaintiff’s complaint asserts an independent claim. See id. at

393–94. The Sixth Circuit has explained that courts cannot determine the source of the injury

“without reference to [the plaintiff’s] request for relief.” Berry, 688 F.3d at 299 (quotation omitted)

(alteration in original). Therefore, the Rooker-Feldman analysis requires close examination of both

the claim and the remedies sought. Id. at 298.

         At their core, Counts I, II, III, IV, V, VI, and X challenge the Parma Municipal Court’s

probable cause determination. These claims present a multitude of legal theories, but in one form

or another each asserts that the state court was wrong and asks this court to reverse the state court’s

decision, find that the APL agents lacked probable cause, and correct the alleged error by requiring

Defendants to return Plaintiff’s cats and enjoining enforcement of § 959.132. Simply put, reviewing

these claims and granting the relief Plaintiff seeks would require the court to conduct a prohibited

appellate review of the Parma Municipal Court’s judgment, which is barred by Rooker-Feldman.2

         2. Heck v. Humphrey

         Second, to the extent Plaintiff seeks to invalidate § 959.132 or otherwise challenge his

conviction or sentence, his claims fail under the rule in Heck v. Humphrey, where the Supreme Court



     2
              To the extent Counts V and VI can be interpreted as raising general challenges to the
              constitutionality of § 959.132 separate and apart from the underlying state court
              judgment against Plaintiff, see Lawrence v. Welch, 531 F.3d 364, 372 (6th Cir. 2008)
              (holding that claims can fall “outside the scope of Rooker-Feldman by virtue of being
              a ‘general challenge’ to the constitutionality of a state law or rule”), these claims
              nonetheless fail under Heck v. Humphrey or preclusion doctrine.

                                                  -10-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 11 of 18. PageID #: 717




held that a § 1983 claim is barred if its success “would necessarily imply the invalidity of [the]

conviction or sentence.” 512 U.S. at 487. Plaintiff was convicted in Parma Municipal Court of three

counts of companion animal cruelty, in violation of § 959.131. Although Plaintiff had ample

opportunity to challenge his conviction and sentence through the state appellate courts, he failed to

do so. After abandoning the appeals process, Plaintiff cannot now claim error or try to undue the

state criminal proceedings by challenging the constitutionality of § 959.132 in federal court. See

Avery v. Perrysburg Mun. Court Prosecutor, No. 3:05-CV-7246, 2005 WL 1593676, at *2 (N.D.

Ohio July 6, 2005) (“An individual convicted of a crime may not raise claims under 42 U.S.C.

§ 1983 if a judgment on the merits of those claims would affect the validity of his conviction or

sentence, unless the conviction or sentence has been set aside.”). Plaintiff maintains that he “is not

challenging his conviction either directly or indirectly.” (Pl.’s Resp. to Seven Hills at PageID #677,

ECF No. 65.) But a finding that the underlying search and seizure were unlawful necessarily

undermines the validity of Plaintiff’s conviction. (Seven Hills Reply at PageID #684, ECF No. 66.)

Further, the sentencing court imposed restitution pursuant to § 959.132(F). So if this court found

§ 959.132 unconstitutional, “portions of Plaintiff’s sentence would be invalidated as well,” triggering

Heck’s preclusive effect. (Id. at PageID #684–85.) Because a ruling for Plaintiff would undermine

the validity of his conviction and sentence, and because no Ohio court or federal habeas corpus

decision has set aside his conviction, Plaintiff cannot proceed on Counts I, II, III, IV, V, or VI to the

extent they seek to invalidate § 959.132 or challenge the underlying search and seizure. 3


     3
             Plaintiff asserts that Wooley v. Maynard, 430 U.S. 705 (1977), saves him. (Pl.’s
             Resp. to APL at PageID #665, ECF No. 63 (arguing“a plaintiff can seek prospective
             relief in federal court despite being previously convicted in state court”).) But as the
             APL Reply aptly explains, Wooley’s prospective relief exception does not apply
             because Plaintiff’s claims relative to the seizure of his cats are entirely backward
             looking. (APL Reply at PageID #693–94, ECF No. 67 (noting that Plaintiff does not
             face a “constant threat of repeated prosecution under R.C. 959.131”).)

                                                  -11-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 12 of 18. PageID #: 718




        3. Issue and Claim Preclusion

        Finally, to the extent Plaintiff’s claims regarding the alleged unlawful seizure fall outside

both the Rooker-Feldman doctrine and Heck, they nonetheless fail under principles of collateral

estoppel, or issue preclusion. Under Ohio law, “collateral estoppel applies ‘when the fact or issue

(1) was actually and directly litigated in the prior action, (2) was passed upon and determined by a

court of competent jurisdiction, and (3) when the party against whom collateral estoppel is asserted

was a party in privity with a party to the prior action.’” Daubenmire v. City of Columbus, 507 F.3d

383, 389 (6th Cir. 2007) (quoting Thompson v. Wing, 637 N.E.2d 917, 923 (Ohio 1994)). Further,

“[w]here collateral estoppel is invoked defensively, only the party against whom issue preclusion

is applied must have been a party to the underlying action.” Scherer v. JP Morgan Chase & Co., 508

F. App’x 429, 435 (6th Cir. 2012) (citing McCrory v. Children’s Hosp., 501 N.E.2d 1238, 1244

(Ohio 1986)). Here, after the Parma Municipal Court’s judgment finding probable cause, Plaintiff’s

no-contest plea, and his subsequent conviction for animal cruelty, Plaintiff is barred from attempting

to relitigate the issue of probable cause or the contested search and seizure.

        Likewise, Plaintiff’s challenges to § 959.132 are barred by the doctrine of claim preclusion,

at least against Seven Hills. Under Ohio law, claim preclusion requires “(1) a prior final, valid

decision on the merits by a court of competent jurisdiction; (2) a second action involving the same

parties, or their privies, as the first; (3) a second action raising claims that were or could have been

litigated in the first action; and (4) a second action arising out of the transaction or occurrence that

was the subject matter of the previous action.” U.S. ex rel. Sheldon v. Kettering Health Network, 816

F.3d 399, 415 (6th Cir. 2016). By challenging the probable cause determination, the reasonableness

of the search and seizure, and the constitutionality of § 959.132, Plaintiff attempts to relitigate claims

that arise out of the transaction that was the subject matter of the state criminal proceedings brought


                                                  -12-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 13 of 18. PageID #: 719




by Seven Hills. Plaintiff had a full and fair opportunity to raise these issues in the Parma Municipal

Court and through the state appeals process. See Caroline’s Kids Pet Rescue v. Lake Humane Soc’y,

No. 1:17-CV-297, 2017 WL 3976209, at *5 (N.D. Ohio Sept. 11, 2017) (finding that Ohio courts

provide an adequate forum to challenge state animal control laws). Because Plaintiff did not avail

himself of that opportunity, his claims are now barred. See Grava v. Parkman Twp., 653 N.E.2d 226,

230 (Ohio 1995) (applying claim preclusion where litigant “had a full and fair opportunity to present

his case” in prior proceedings and “failed to avail himself of all available grounds for relief”); Hill

v. City of Cincinnati, No. 1:09-CV-800, 2010 WL 3257725, at *7 (S.D. Ohio July 16, 2010)

(applying claim preclusion to § 1983 claim challenging constitutionality of statute of conviction),

report and recommendation adopted, 2010 WL 3257727 (S.D. Ohio Aug. 17, 2010).

C.       Notice and Right to Counsel

         Plaintiff also raises various claims (Counts VII, VIII, and IX) relative to the Parma Municipal

Court’s refusal to provide counsel to represent him during the probable cause hearing. But it is clear

that none of the Defendants in this case can be liable for the Parma Municipal Court’s decision. The

only Defendants involved in the probable cause hearing were Holland, Dell’Anno, and potentially

DiChiro. But Holland and DiChiro, as prosecutors, and Dell’Anno, as a witness, did not control the

Parma Municipal Judge’s decision.4 As for the other Defendants, Plaintiff’s allegations give no basis

to hold them responsible, either. Because Plaintiff does not allege any actions for which the

Defendants in this case can be liable, the court finds that he fails to state a plausible claim. Moreover,

Plaintiff could have appealed the denial of counsel through the state courts, but he chose not to. That

failure, plus the fact that these claims implicate the validity of the probable cause determination and



     4
              Moreover, in any event, Holland and DiChiro are entitled to prosecutorial immunity
              and therefore cannot be liable for damages stemming from Plaintiff’s § 1983 claims.

                                                  -13-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 14 of 18. PageID #: 720




Plaintiff’s eventual criminal conviction, provide additional, independent reasons that foreclose

Plaintiff’s arguments. Consequently, Counts VII, VIII, and IX are dismissed.

D.      Right to File Police Report

        Next, in Count XI, Plaintiff alleges that the Seven Hills and APL Defendants violated his

First Amendment right to petition when they refused to make a police report pertaining to “property

having been destroyed and stolen” by the APL and Seven Hills Defendants. (Am. Compl. ¶¶ 246–53,

ECF No. 25.) This claim arises from Plaintiff’s assertion that, during the search of his home, Seven

Hills, the APL, Kappus, and Dell’Anno “damaged property having a total value of more than

$30,000.00” and stole “coins worth more than $16,800.00.” (Id. ¶¶ 33–34.) While the court must

take these factual allegations as true, Count XI still fails because Plaintiff has not stated a cognizable

First Amendment claim. Courts have long recognized that “[n]othing in the First Amendment or in

[the Supreme Court’s] case law interpreting it suggests that the rights to speak, associate, and

petition require government policymakers to listen or respond.” Minnesota State Bd. for Cmty.

Colleges v. Knight, 465 U.S. 271, 285 (1984). In other words, the First Amendment guarantees the

right to express one’s views, but it does not require the government to reciprocate. Accordingly,

federal courts have reasoned that there is no constitutional right to a formal police report. See Kent

v. Gantt, No. 2:13-CV-459, 2013 WL 5424710, at *5 (S.D. Ohio Sept. 26, 2013) (“There simply is

no federal constitutional duty imposed on law enforcement agencies to record every citizen’s

complaint in writing because there is no corresponding First Amendment right granted to citizens

to have their complaints entered into the official written record of a police department.”); Abella v.

Simon, 831 F. Supp. 2d 1316, 1341–42 (S.D. Fla. 2011) (“If it is not a constitutional violation to file

a false police report, it cannot be a constitutional violation to file no police report.”), vacated in part

on other grounds, 482 F. App’x 522 (11th Cir. 2012); see also Jarrett v. Twp. of Bensalem, 312 F.


                                                   -14-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 15 of 18. PageID #: 721




App’x 505, 507 (3d Cir.2009) (filing an inaccurate police report does not violate the First

Amendment); Landrigan v. City of Warwick, 628 F.2d 736, 745 (1st Cir.1980) (same). Because there

is no federal constitutional right to a police report, Plaintiff’s claim fails as a matter of law.5

E.       Damaged and Stolen Property

         Counts I and III also refer to the property damage and coin theft that Seven Hills, the APL,

Kappus, and Dell’Anno allegedly carried out. Specifically, Count I asks the court to order the

Defendants to “return all property stolen” and “[p]ay him for the value of his property destroyed,”

and Count III asserts that the damage and theft violated the Fourth Amendment. (Am. Compl. ¶¶ 86,

104, 123, ECF No. 25.) Plaintiff raises these allegations as part of a single, overarching Fourth

Amendment challenge that encompasses the seizure of Plaintiff’s cats. Because the various aspects

of Plaintiff’s unlawful search and seizure claim are so intertwined, and because Plaintiff failed to

raise them during the state criminal proceedings, the Seven Hills and APL Motions urge the court

to dismiss the claim in toto. (Seven Hills Mot. at PageID #614, ECF No. 58; APL Mot. at

PageID #650–52, ECF No. 61; see also APL Reply at PageID #695, ECF No. 67 (“Glendenning

absolutely had the duty to raise this issue during his criminal proceedings because, if authorities

exceeded the scope of the warrant, then that would have resulted in suppression of all evidence

against him.”). But Plaintiff maintains he had no occasion to challenge the damaged and stolen

property during the criminal proceedings. (Pl.’s Resp. to APL at PageID #663–64, ECF No. 63.) He

also points out that “the criminal court would have had no authority, in a criminal case, to order

Defendants to pay damages and inquire as to the stolen and damaged property.” (Id. at PageID #664.)


     5
              Even assuming a First Amendment violation, the right Plaintiff articulates was not
              clearly established because a reasonable officer would not have known that refusing
              to create a police report would violate Plaintiff’s constitutional rights. Accordingly,
              Kappus or any other police officers involved would be entitled to qualified immunity.
              See Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013).

                                                  -15-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 16 of 18. PageID #: 722




         Plaintiff’s argument is well-taken to the extent he seeks to bring an independent Fourth

Amendment claim that is wholly separate from any challenge to the validity of the underlying

warrant and seizure of his cats. Federal courts have recognized that § 1983 provides a vehicle to

assert Fourth Amendment violations based on destroyed or stolen property in certain circumstances.

See Newsome v. Erwin, 137 F. Supp. 2d 934, 940–43 (S.D. Ohio 2000) (discussing and collecting

cases). When the claim arises in the shadow of a criminal conviction, however, the claim must be

framed narrowly “in the context of damages caused by confiscation of property and destruction of

property caused during the officers’ search.” Perry v. Wellington, No. 98-4215, 1999 WL 1045170,

at *1 (6th Cir. Nov. 9, 1999). Any broader framing—e.g. harm premised on a warrant issue or harm

flowing from evidence obtained during the search—would “imply the invalidity of [the] conviction,”

triggering Heck’s bar. Id. So while Plaintiff cannot pursue a Fourth Amendment claim challenging

the probable cause determination, the underlying warrant, or the seizure of his cats, his Fourth

Amendment claim survives to the extent it separately targets the alleged property damage and coin

theft. Of course, Seven Hills and the APL are incapable of stealing or destroying property, so the

court dismisses the claim against these Defendants. Consequently, Plaintiff can pursue this claim

only against Kappus and Dell’Anno, who are the only natural persons Plaintiff identifies in the

Amended Complaint as being involved with the search.6


     6
              Although Plaintiff has stated a viable § 1983 claim, he must substantiate the alleged
              property destruction and coin theft with proof in order to recover. It is well-
              established that “‘the manner in which a warrant is executed’—including the damage
              of property—‘is subject to later judicial review as to its reasonableness.’” United
              States v. Whisnant, 391 F. App’x 426, 429–30 (6th Cir. 2010) (quoting Dalia v.
              United States, 441 U.S. 238, 258 (1979)). In other words, Plaintiff cannot recover
              merely by showing that his property was damaged during the search. Rather, Plaintiff
              must show that the destruction was unreasonable, going beyond what was necessary
              for the agents to execute the warrant and secure Plaintiff’s cats. Dalia, 441 U.S. at
              258 n.20 (emphasizing“[t]here is no indication that [the officers’] intrusion went
              beyond what was necessary”).

                                                -16-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 17 of 18. PageID #: 723




         Because this narrow claim remains against Kappus and Dell’Anno, it would be premature

to dismiss Plaintiff’s associated claim for attorneys’ fees under 42 U.S.C. § 1988 (Count XIV).

F.       Monell Claim

         Plaintiff also brings a Monell claim (Count XIII) based on the alleged Fourth and Fourteenth

Amendment violations arising from the seizure of his cats.7 This claim asserts that Seven Hills and

the APL maintained a policy or custom of indifference to constitutional rights and that they failed

to provide adequate training and supervision to animal control agents. (Am. Compl. ¶¶ 260, 262–72,

ECF No. 25.) But this claim fails because, as discussed in detail above, Plaintiff cannot establish a

violation of the Fourth or Fourteenth Amendment relative to the probable cause determination or the

seizure of his cats. Because a Monell claim is not viable without an underlying constitutional

violation, the court dismisses Count XIII. See Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014)

(“There can be no liability under Monell without an underlying constitutional violation.”).

G.       Ohio Constitutional Claim

         Finally, Plaintiff seeks relief under Article I, Section 16, of the Ohio Constitution (Count

XII), which states:

                All courts shall be open and every person, for an injury done him in his
                land, goods, person, or reputation, shall have remedy by due course of
                law, and shall have justice administered without denial or delay. Suits
                may be brought against the state, in such courts and in such manner, as
                may be provided by law.

Plaintiff alleges that Defendants violated this provision when they seized and impounded his dog,


     7
              The court construes Plaintiff’s Monell challenge narrowly because the Amended
              Complaint does not refer, directly or indirectly, to a policy or custom relative to
              alleged theft or property damage. The bulk of the claim refers vaguely to generic
              deprivations of Plaintiff’s constitutional rights. In the few instances the claim
              references specific harms or wrongdoing, it relates to Plaintiff’s “property interest in
              [his] animals” or Defendants’ “legal duty . . . to intervene and prevent the illegal
              seizure, and return the cats to [Plaintiff].” (Am. Compl. ¶¶ 273, 278, ECF No. 25.)

                                                  -17-
Case: 1:18-cv-02424-SO Doc #: 70 Filed: 01/04/21 18 of 18. PageID #: 724




Zeus. This reference to Zeus is puzzling because the Amended Complaint does not otherwise

mention a dog being involved, and the APL asserts it “is unaware of any dogs being seized from

Glendenning.” (APL Mot. at PageID #646 n.1, ECF No. 61.) It appears, then, that this is a drafting

error by Plaintiff. But whether a mistake or not, Count XII fails as a matter of law because Ohio

courts repeatedly have held that Article I, Section 16, is not self-executing, Estate of Tokes v. Dep’t

of Rehab. & Corr., 135 N.E.3d 1200, 1207 (Ohio Ct. App. 2019), and Ohio law does not otherwise

authorize private suits for violations of the Ohio Constitution, Moore v. City of Cleveland, 388 F.

Supp.3d 908, 919 (N.D. Ohio May 21, 2019).

                                        IV. CONCLUSION

       For the foregoing reasons, the court grants Holland’s Motion (ECF No. 60) and grants in part

and denies in part the Seven Hills Motion (ECF No. 58) and the APL Motion (ECF No. 61). The

court hereby dismisses all claims against Holland, DiChiro, Seven Hills, and the APL. The court also

dismisses all claims against Kappus and Dell’Anno, except Counts I, III, and XIV to the limited

extent they relate to the alleged destruction and theft of Plaintiff’s property.

       To the extent the parties have any need for discovery, it shall be completed expeditiously and

by no later than February 16, 2021. The court will hold a telephonic status conference with the

parties on that date at 2:00 p.m. The court shall furnish separate email with instructions. Dispositive

motions, if any, are due by March 15, 2021. If the case is not resolved by motion, trial shall

commence on July 12, 2021, at 9:00 a.m., in Courtroom 17A. A separate trial order shall issue.

       IT IS SO ORDERED.

                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE



January 4, 2021

                                                 -18-
